COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Malveaux and Senior Judge Frank
              Argued at Hampton, Virginia
UNPUBLISHED




              LENA KATHERINE PULLIN
                                                                             MEMORANDUM OPINION* BY
              v.        Record No. 1117-18-1                              JUDGE MARY BENNETT MALVEAUX
                                                                                 OCTOBER 15, 2019
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                                  Joel P. Crowe, Judge

                                  W. McMillan Powers, Assistant Public Defender, for appellant.

                                  Liam A. Curry, Assistant Attorney General (Mark R. Herring,
                                  Attorney General, on brief), for appellee.


                        Lena Katherine Pullin (“appellant”) was convicted of felony child abuse, in violation of

              Code § 18.2-371.1(B). On appeal, she argues that the trial court erred in denying her motion to

              strike and motion to set aside the verdict because the evidence failed to show that she committed an

              act or omission that was so gross, wanton, or culpable as to show a reckless disregard for human

              life. For the following reasons, we affirm.

                                                          I. BACKGROUND

                        On appellate review, we consider the evidence presented at trial in the light most

              favorable to the Commonwealth, the prevailing party below, and “accord [it] the benefit of all

              inferences fairly deducible from the evidence.” Riner v. Commonwealth, 268 Va. 296, 303

              (2004).




                        *
                            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       In September 2016, P.P., the victim, was fourteen months old. At that time, Tina Blair,

P.P.’s grandmother, had legal custody of the child and P.P.’s mother, appellant, had “liberal

visitation.” Appellant and Blair had arranged for P.P.’s visitation with appellant from Thursday,

September 8, 2016, to Sunday, September 11, 2016 at appellant’s home in Portsmouth. Blair

testified at trial that she bathed P.P. around 6:45 a.m. on the day that the visitation was to begin

and did not notice any bruising on the child at that time. She gave P.P. to appellant less than two

hours later, between 8:15 a.m. and 8:30 a.m. That same day, appellant sent Blair a text message

stating that her blood pressure was high and that she was probably going to have to go to the

emergency room. Appellant also stated that P.P. was “being a little fussy” and asked if she could

bring P.P. to Blair’s house if appellant went to the emergency room. Blair told appellant that she

could, but appellant did not bring the child back to Blair’s house. Appellant did not send any

additional written text messages to Blair for the remainder of the weekend, but “may have sent

[Blair] a picture or something.”

       Around noon on Sunday, September 11, 2016, appellant and her fiancé brought P.P. back

to Blair’s house in Virginia Beach. Appellant did not tell Blair that P.P. had sustained any

injuries or fallen during the weekend.

       When P.P. arrived back at Blair’s home, Blair could tell that P.P. had been given a bath

recently because her hair was wet, so she did not bathe or check P.P.’s body at that time. Blair

fed P.P. lunch, and after lunch the child took a three-hour nap. When P.P. woke up, Blair laid

her on the floor in a hallway to change her diaper. She did not notice anything unusual about

P.P. at that time but testified that the hallway was “a little dark” and that she “[c]ouldn’t really

see.” After that, P.P. got up and played. Blair left the house at 5:00 p.m. to pick up a friend.

She left P.P. with her son and daughter-in-law, Joseph and Melissa Pullin, at their nearby home.




                                                 -2-
Blair collected P.P. from their house at 6:00 p.m. and returned to her home. Blair put P.P. to bed

between 6:30 p.m. and 7:00 p.m.

       The next day, Monday, September 12, P.P. woke up around 6:30 a.m. At that time, Blair

removed P.P.’s diaper and “noticed a little bruise on the side of her butt.” When P.P. started to

crawl away, Blair saw “purply green” bruises on “her behind and on her back and just a little bit

on . . . one leg.” She had not seen these bruises when she had bathed P.P. on the morning of

September 8 prior to P.P. leaving Blair’s home for her visitation with appellant.

       Blair called a caseworker with Virginia Beach Child Protective Services (“VBCPS”) and

then drove P.P. to the Virginia Beach Department of Human Services (“VBDHS”).1 Blair

testified that she had not hit or struck P.P. during the period of time when she got the child back

from appellant to when she drove her to the VBDHS.

       Joseph Pullin testified at trial that on September 11, 2016, Blair brought P.P. to his house

and left her there so that he and his wife could watch her for about an hour. He stated that he

watched P.P. during the entire time she was at his house. He testified that he did not see her fall,

and neither he nor his wife hit P.P. while she was in their home.

       Detective B.L. Davis of the Portsmouth Police Department spoke with appellant on

November 9, 2016. Appellant told Davis that she was at home with P.P. the entire weekend in

question. She stated that her roommate was also present, but was never with the child by herself.

Appellant also told the detective that her boyfriend was with them “off and on, but . . . was never

there alone with the child.” Rather, appellant stated that “she was the only one who had sole care

and custody for the whole weekend.” When Davis asked appellant “what happened with [P.P.’s]

injuries,” appellant “abruptly ended the interview.”


       1
         The caseworker had been involved with P.P. since the child’s birth and testified that
several parties, including Blair and appellant, had attempted to gain custody of the child
throughout the child’s life.
                                                 -3-
       The Commonwealth introduced several photographs of P.P.’s bruises taken on September

12, 2016, including photographs taken that morning at VBDHS.

       Dr. Michelle Clayton, the medical director of the Children’s Hospital of the King’s

Daughters child abuse program, was qualified at trial as an expert in child abuse pediatrics. She

testified that on November 1, 2016, she reviewed a report about P.P. that was prepared by

Dr. Alex Young, another doctor she supervised. Specifically, Dr. Clayton reviewed the

photographs of P.P.’s bruises taken while the child was at VBDHS on the morning of September

12. Neither she nor Dr. Young personally evaluated P.P., and Dr. Clayton completed her

evaluation solely on the basis of the photographs. Dr. Clayton described her evaluation as an

“investigative consult” that occurred because medical professionals did not have the

“opportunity to physically examine the child at the time the injuries occurred.” She stated that

this evaluation was a “standard practice in [her] field.”

       In the photographs, Dr. Clayton observed multiple bruises to P.P.’s lower back and

extensive bruises to her buttocks. She opined that these injuries occurred “as a result of

repetitive blunt force trauma to [P.P.’s] lower back and her buttocks.” Dr. Clayton based her

conclusion on “the widespread nature of the injuries,” noting that there were “multiple bruises in

areas that are outside the expected location for accidental injuries” and that the injuries “were

quite extensive.” Dr. Clayton ascertained that the blunt force trauma was “repetitive” because

multiple areas of P.P.’s body were bruised, which indicated that “extensive blunt force trauma

[was] applied to multiple body areas to cause these injuries.”

       Dr. Clayton also testified that the bruises were “linear” and that such bruises could result

from “forceful impact with an object that leaves a linear impression mark or just leaves an object

outline on the tissue.” She stated that she typically saw linear bruising caused by “belts, rulers,

[and] toys with a linear edge.” However, Dr. Clayton agreed that such items were “just

                                                -4-
possibilities” and that she could not “determine from looking at the injuries what object caused

them.” Dr. Clayton testified that the bruises as depicted in the photographs were fading,

meaning that the tissue injuries were “significantly worse” and “likely more widespread” at the

time the injuries occurred. In addition, there was likely swelling of the affected body areas and

“the impression marks would have been clearer and more widespread.”

       Dr. Clayton opined that P.P.’s injuries could not have resulted from the child falling from

a standing position, tumbling down the stairs, or falling on a toy. In addition, she noted that the

injuries could not have resulted from an accidental touching.

       Dr. Clayton testified that injuries like those she saw in the photographs could pose a risk

of “widespread tissue damage because of the application of blunt force trauma to an extensive

body area” and that “any child who has injuries such as these[ ] actually can develop kidney

issues as a result if there is enough widespread tissue damage and tissue death.” Further, because

the bruises in the photographs were fading, Dr. Clayton was “concern[ed] . . . that the injuries

were a lot more extensive in the immediate timeframe after their occurrence, and widespread

injury certainly can cause . . . long term injury to the child’s internal organs.” On

cross-examination, Dr. Clayton testified that she cannot date a bruise by its appearance and

instead dates them by the information provided by a child’s caregiver. When asked whether

there was no way to tell how old the bruises in the photographs were without such information,

Dr. Clayton stated that “for young children generally bruises will often disappear completely

several days to a week or more after the injury, but it is not possible to say with clarity how

many days it takes for bruises to resolve” and that “it is information from caregivers that gives

you the most precise dating information.”

       Following the Commonwealth’s case-in-chief, appellant moved to strike the evidence,

and the court denied the motion. Appellant did not present evidence. The court found appellant

                                                -5-
guilty of felony child abuse or neglect, in violation of Code § 18.2-371.1(B). The court noted

that it found Dr. Clayton’s testimony “extremely persuasive” with respect to “the extensive blunt

force trauma to multiple areas.” Further, the court found Blair and Joseph Pullin’s testimony “to

be extremely credible” and did not “find that there was any bias that was shown on

cross-examination.”

       Following trial, appellant filed a motion to set aside the verdict. After hearing argument

on the motion at the sentencing hearing, the trial court denied the motion. The court again stated

that it had found Dr. Clayton “extremely” credible and noted that she testified that “there was

extensive blunt force trauma to multiple areas, with multiple blows.”

       This appeal followed.

                                           II. ANALYSIS

       On appeal, appellant argues that the trial court erred in denying her motions to strike and

to set aside the verdict because the evidence was insufficient to prove that her acts or omissions

were so gross, wanton, or culpable as to show a reckless disregard for human life.

       The motions denied by the trial court challenged the sufficiency of the evidence. See

Hawkins v. Commonwealth, 64 Va. App. 650, 654 (2015); McGee v. Commonwealth, 4
Va. App. 317, 321 (1987); see also Code § 8.01-680. When considering the sufficiency of the

evidence on appeal, we “‘presume the judgment of the trial court to be correct’ and reverse only

if the trial court’s decision is ‘plainly wrong or without evidence to support it.’” White v.

Commonwealth, 68 Va. App. 111, 118 (2017) (quoting Kelly v. Commonwealth, 41 Va. App.
250, 257 (2003) (en banc)); see also Code § 8.01-680. “[U]nder this familiar standard of review,

‘[a]n appellate court does not ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.’” Dalton v. Commonwealth, 64 Va. App. 512, 525

(2015) (second alteration in original) (quoting Williams v. Commonwealth, 278 Va. 190, 193

                                                 -6-
(2009)). “Rather, the relevant question is whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. (quoting Williams, 278 Va. at

193). In addition, “[t]he credibility of the witnesses and the weight accorded the evidence are

matters solely for the fact finder who has the opportunity to see and hear that evidence as it is

presented.” Commonwealth v. Perkins, 295 Va. 323, 328 (2018) (quoting Elliott v.

Commonwealth, 277 Va. 457, 462 (2009)). The fact finder is also responsible for determining

“what inferences are to be drawn from proved facts,” provided that the inferences reasonably

flow from those facts. Commonwealth v. Hudson, 265 Va. 505, 514 (2003) (quoting Inge v.

Commonwealth, 217 Va. 360, 366 (1976)).

       In order to sustain a conviction under Code § 18.2-371.1(B), the accused must have

committed a willful act or omission that was “so gross, wanton, and culpable as to show a

reckless disregard for human life.” Code § 18.2-371.1(B)(1). “[W]hether the statutory

requirement [under Code § 18.2-371.1(B)(1)] that the act or omission ‘so gross, wanton, and

culpable as to show a reckless disregard for human life’ has been met turns on whether an injury

to the child is likely to occur as a result of the act or omission.” Hannon v. Commonwealth, 68
Va. App. 87, 94 (2017); see also Flowers v. Commonwealth, 49 Va. App. 241, 247 (2007) (“[T]o

support a conviction for felony child neglect, the Commonwealth must establish that the

defendant, through her willful act or omission, created a situation placing the child at risk of

actual physical harm.”). A willful act “necessarily implies ‘knowledge that particular conduct

will likely result in injury or illegality.’” Mangano v. Commonwealth, 44 Va. App. 210, 214

(2004) (quoting Ellis v. Commonwealth, 29 Va. App. 548, 554 (1999)). In other words, “[t]he

defendant must have been aware that [the] conduct was likely to result in serious injury.” Id. at

215.




                                                -7-
        However, unlike Code § 18.2-371.1(A), which makes it a crime for “[a]ny parent,

guardian, or other person responsible for the care of a child” to willfully cause or permit “serious

injury to the life or health of such child,” subsection (B)(1) of the statute “does not require that a

child actually suffer serious injury as a result of a defendant’s acts or omissions.”

Commonwealth v. Duncan, 267 Va. 377, 385 (2004). The language of subsection (B)(1),

particularly the absence of an injury requirement and the authorization of a less severe

punishment, “demonstrates a legislative intent to prohibit conduct that also has the potential of

endangering a child’s life.” Id. Therefore, the statutory element of “‘reckless disregard [for

human life]’ can be shown by conduct that subjects a child to a substantial risk of serious injury,

as well as to a risk of death, because exposure to either type of risk can endanger the child’s

life.” Id.

        Applying these principles and viewing the evidence under the applicable standard of

review, we conclude that the evidence was sufficient to prove that appellant’s acts were so gross,

wanton, and culpable as to show a reckless disregard for human life. While appellant argues that

the evidence was insufficient because there was no direct evidence of how the bruising occurred

or when it occurred, circumstantial evidence tended to prove that P.P.’s injuries were inflicted by

appellant while P.P. was in appellant’s care. Blair testified that she did not observe bruising on

P.P. on the morning of Thursday, September 8. Appellant had P.P. in her care from later that

morning until noon on Sunday, September 11. Blair did not notice anything unusual about P.P.

that Sunday but did observe bruising on P.P.’s buttocks, back, and leg on the morning of

Monday, September 12. Appellant herself told Detective Davis that while her roommate and

boyfriend were present at times during her visitation with P.P., neither was ever alone with the

child. Rather, appellant stated that she “was the only one who had sole care and custody for the

whole weekend.” See Christian v. Commonwealth, 221 Va. 1078, 1082 (1981) (“[W]here it

                                                 -8-
appears that a criminal assault was made upon a child within a particular period of time,

evidence which shows that the accused was sole custodian of the child during that period may be

sufficient, standing alone, to prove criminal agency.”); see also Collado v. Commonwealth, 33
Va. App. 356, 364-65 (2000) (affirming defendant’s conviction for child abuse where defendant

had sole custody and control of the child during period when child suffered severe brain injury).

Further, Dr. Clayton opined that the multiple bruises to P.P.’s lower back and buttocks occurred

“as a result of repetitive blunt force trauma to her lower back and her buttocks.” She also noted

that the bruises were linear, which could “come from forceful impact with an object that leaves a

linear impression mark or just leaves an object outline on the tissue.” Dr. Clayton stated that she

typically saw linear bruising caused by “belts, rulers, [and] toys with a linear edge.” She further

testified that the bruises as depicted in the photographs were fading, meaning that the tissue

injuries were “significantly worse” and likely more widespread at the time the injuries occurred.

Dr. Clayton opined that P.P.’s injuries could not have resulted from P.P. accidentally falling or

from accidental touching. Here, the evidence was sufficient to demonstrate that while appellant

had sole care and custody of P.P. between September 8 and 11, 2016, she inflicted injuries on the

child that were not caused by accident but rather by her willful acts.

       Appellant also argues that the evidence was insufficient to prove that P.P.’s injuries were

“life-threatening.” However, as noted above, the statutory element of reckless disregard for

human life can be shown by conduct that subjects a child to a substantial risk of serious injury, as

well as to a risk of death. Duncan, 267 Va. at 385. Dr. Clayton testified that the injuries P.P.

suffered posed a risk of “widespread tissue damage because of the application of blunt force

trauma to an extensive body area” and that “any child who has injuries such as these[] actually

can develop kidney issues as a result if there is enough widespread tissue damage and tissue

death.” In addition, because the bruises in the photographs were fading, Dr. Clayton was

                                                -9-
“concern[ed] . . . that the injuries were a lot more extensive in the immediate timeframe after

their occurrence, and widespread injury certainly can cause . . . long term injury to the child’s

internal organs.” Based on the testimony of Dr. Clayton that P.P.’s injuries created a risk of

tissue and long-term organ damage to the child, we conclude that the evidence was sufficient to

establish that appellant’s acts created a substantial risk of serious injury to P.P.

        Viewed in the light most favorable to the Commonwealth, a rational fact finder could

have found that appellant inflicted non-accidental injuries on P.P. while the child was in her care

and that this conduct exposed the child to a substantial risk of serious injury. Therefore, we

conclude that the evidence in the instant case, viewed under the applicable standard of review,

was sufficient to prove beyond a reasonable doubt that appellant was guilty of felony child

neglect.

                                         III. CONCLUSION

        We hold that the trial court did not err in denying appellant’s motion to strike and motion

to set aside the verdict. Accordingly, we affirm.

                                                                                          Affirmed.




                                                 - 10 -